DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed January 6, 2022 has been received and considered for examination. Claims 1-4 are presently pending.  

Allowable Subject Matter
3.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art, alone or in combination, fails to tach or fairly suggest the method as recited in independent claim 1.   Specifically, the prior art, alone or in combination, fails to teach or suggest the step of adjusting a degree of sterilization as recited in the claimed environment.   
The closest prior art to the claimed invention is Hayakawa et al. (WO 2015072506 A1) whom discloses (see figures 1A-2G; para [0079]-[0088]) a method of sterilizing comprising: a step of sterilizing the preform (1) by the preform sterilizer (hydrogen peroxide nozzle 6); a step of blow-molding the preform (1) by the blow-molding device (blow nozzle 5 and mold 4) to manufacture the container (bottle 2); a step of filling the container with a culture medium (drink “a”) by the filling device without sterilizing the container by the container sterilizer (Hayakawa et al teaches filling the bottle 2 without sterilizing the bottle — see para [0085]-[0087]; and a step of plugging the container (bottle 2) by the plugging device (station for applying cap 3). However, Hayakawa does not teach or suggest the step of adjusting a degree of sterilization as recited in the claimed environment of claim 1.
Therefore, claims 1-4 are allowable over the prior art.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759